Supreme Court of Florida
                                  ____________

                                  No. SC17-2086
                                  ____________

                          PAUL ANTHONY BROWN,
                                 Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                [February 28, 2018]

PER CURIAM.

      We have for review Paul Anthony Brown’s appeal of the circuit court’s

order denying Brown’s motion filed pursuant to Florida Rule of Criminal

Procedure 3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Brown’s motion sought relief pursuant to the United States Supreme Court’s

decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in

Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161

(2017). After this Court decided Hitchcock v. State, 226 So. 3d 216 (Fla.), cert.

denied, 138 S. Ct. 513 (2017), Brown responded to this Court’s order to show

cause arguing why Hitchcock should not be dispositive in this case.
      After reviewing Brown’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Brown is not entitled to relief. Brown

was sentenced to death following a jury’s unanimous recommendation for death.

Brown v. State, 721 So. 2d 274, 276-77 (Fla. 1998). Brown’s sentence of death

became final in 1999. Brown v. Florida, 526 U.S. 1102 (1999). Thus, Hurst does

not apply retroactively to Brown’s sentence of death. See Hitchcock, 226 So. 3d at

217. Accordingly, we affirm the denial of Brown’s motion.

      The Court having carefully considered all arguments raised by Brown, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Volusia County,
     Terence R. Perkins, Judge - Case No. 641992CF034756XXXAES

Linda McDermott of McClain & McDermott, P.A., Estero, Florida,

      for Appellant

                                        -2-
Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Doris Meacham,
Assistant Attorney General, Daytona Beach, Florida,

      for Appellee




                                     -3-